Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are acceptable.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0259063 to Wang et al., in view of U.S. Patent Application Publication No. 2016/0017983 to Levesque et al. and U.S. Patent Application Publication No. 2019/0093758 to Kelly.
Claim 13: Wang discloses a shift control apparatus 10 (FIG. 9) for an electronic shift system, the shift control apparatus 10 comprising:
a shift dial 34 disposed on a main housing 12 to be configured to turn in a first direction or a second direction and having a permanent magnet 160 (see also Paragraph [0035] “An underside of the plunger housing subassembly 22 also integrates a magnet (not shown)”);
a main PCB 54 disposed on the main housing 12 opposite to the permanent magnet 160 with respect to the main housing 12, and recognizing gear stages R,N,D,S and outputting signals 
a shift button 46 slidably mounted on the shift dial 34 and movable upwards or downwards with respect to the shift dial 34.
Wang also discloses a detent 18 combined with the main housing 12 and the shift dial 34 in contact with each other to click when the shift dial 34 is turned,
wherein the detent 18 includes:
	a detent boss 22 disposed on the main housing 12.
Wang is also provided with a push rod 52 which extends downwardly through a plunger housing subassembly 22.  The push rod 52 contacts a series of pads 70, 72, 74 which contact the main PCB 54 “to instruct the generation of a switch signal for the shifter to the Park position.”  Paragraph [0035].
Thus, Wang does not disclose the following limitation recited in Claim 13:
the specific detent recited in Claim 13 which includes a detent pin slidably combined with the detent boss to be configured to protrude toward the shift dial 34; and
a gear plate combined with the shift dial 34 to rotate together and having teeth formed on an external edge portion of the gear plate in contact with an end portion of the detent pin; and
a spring elastically supporting the detent pin to keep the end portion of the detent pin in contact with the teeth; or
a sub PCB coupled to the shift dial 34 and outputting a gear stage signal, which is generated when the shift button 46 is operated, to the transmission control device.
Kelly teaches a similar shift control apparatus including a dial shifter.  FIGS. 4-5 of Kelly illustrate alternative embodiments of detents that include gear plates.  For example, the gear plate shown in FIG. 4 includes teeth formed on an internal edge portion in contact with end portions of a detent pin, and the gear plate 52 shown in FIG. 5 includes teeth formed on an external edge 62 portion of the gear plate 52 in contact with an end portion of a detent pin 56.  A spring 58 elastically supports the detent pin 56 to keep the end portion 60 of the detent pin in contact with the teeth.
Levesque teaches another similar shift control apparatus which includes push buttons 14 provided within a shift dial 12, and a sub PCB 118 directly underneath the push buttons 14.
Based on the Levesque and Kelly teachings, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to modify the shift control apparatus 10 disclosed by Wang such that the push rod 52 is eliminated and such that a sub PCB, similar to the sub PCB 118 of Levesque, is provided underneath the shift button 46 – possibly within shift dial 34 (like the sub PCB 118 of Levesque is contained within shift dial 12) – in order to reduce parts and simplify assembly of the shift control apparatus 10.
The Office further finds that it would have been obvious to those having ordinary skill in the art at the time of filing to modify the shift control apparatus 10 disclosed by Wang, as modified by Levesque above to include a sub PCB, such that the detent includes:
a detent boss disposed on the main housing;
a detent pin slidably combined with the detent boss to be configured to protrude toward the shift dial;
a gear plate combined with the shift dial to rotate together and having teeth formed on an external edge portion of the gear plate in contact with an end portion of the detent pin; and a spring elastically supporting the detent pin to keep the end portion of the detent pin in contact with the teeth, as shown in the FIG. 5 embodiment of Kelly, because the embodiments shown in FIGS. 4-5 of Kelly illustrate that detents with external teeth and internal teeth are interchangeable.
Claim 14: Based on the combination cited above in the rejection of Claim 13, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to attain the shift control apparatus of claim 13,
wherein, when the shift dial 34 is turned one click in the first direction with an R-stage currently selected, the main PCB outputs an N-stage signal as a final gear stage signal (because the N-stage is located adjacent to the R-stage in the first direction),
wherein, when the shift dial 34 is turned at least two clicks in the first direction with the R- stage currently selected, the main PCB outputs a D-stage signal as the final gear stage signal (because the D-stage is located two positions relative to the R-stage in the first direction).
Paragraph [0053] of Levesque teaches “when a transmission shift is not desired or permitted, rotation of the knob 12 may be ignored by the controller 140 with which the shifter 10 is associated. Accordingly, in these situations, even if the knob 12 is rotated no transmission shift will occur, as desired.”  Thus, since there is no gear stage located relative to the R-stage in the second direction, and in view of the Levesque teaching cited above, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing that when the shift dial 34 is turned one or more clicks in the second direction with the R-stage currently selected, the main PCB outputs an R-stage signal as the final gear stage signal.
Claim 15: Based on the combination cited above in the rejection of Claim 13, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to attain the shift control apparatus of claim 13,
wherein, when the shift dial 34 is turned one or more clicks in the first direction with an N-stage currently selected, the main PCB outputs a D-stage signal as a final gear stage signal (because the D-stage is located one position adjacent to the N-stage in the first direction),
when the shift dial 34 is turned one or more clicks in the second direction with the N-stage currently selected, the main PCB outputs an R-stage signal as the final gear stage signal (because the R-stage is located one position adjacent to the N-stage in the second direction), and
when the shift dial 34 is not turned and the shift button 46 is pressed with the N-stage currently selected, the main PCB outputs a P-stage signal as the final gear stage signal (see Paragraphs[0035]-[0036] of Wang).
Claim 16: Based on the combination cited above in the rejection of Claim 13, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to attain the shift control apparatus of claim 13,
wherein, when the shift dial 34 is turned one click in the second direction with a D-stage currently selected, the main PCB outputs an N-stage signal as a final gear stage signal (because the N-stage is located one position adjacent to the D-stage in the second direction),
when the shift dial 34 is turned at least two clicks in the second direction with the D-stage currently selected, the main PCB outputs an R-stage signal as the final gear stage signal (because the R-stage is located two positions relative to the D-stage in the second direction).
Paragraph [0053] of Levesque teaches “when a transmission shift is not desired or permitted, rotation of the knob 12 may be ignored by the controller 140 with which the shifter 10 is associated. Accordingly, in these situations, even if the knob 12 is rotated no transmission shift will occur, as desired.”
Wang discloses a sport mode adjacent to the D-stage in the first direction.  However, in view of the Levesque teaching, the Office finds that it would have been obvious to those having ordinary skill in the at the time of filing to design the shift control apparatus disclosed by Wang so as to not having a sport mode, in order to address vehicles for which a sport mode may not be desirable, and such that when the shift dial 34 is turned one or more clicks in the first direction with the D-stage currently selected, the main PCB outputs a D-stage signal as the final gear stage signal, because in such a configuration there would not be a sport mode adjacent to the D-stage in the first direction.
Claim 17: Paragraph [0051] of Levesque suggests that rotation of a shift dial from park may be controlled to first output an N-stage signal (“if not, then perhaps no shifting is permitted, or perhaps only shifting to NEUTRAL”).  Based on this suggestion, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to attain the shift control apparatus of claim 13, wherein, when the shift dial 34 is turned one click in the first direction or the second direction with a P-stage currently selected, the main PCB outputs an N-stage signal as a final gear stage signal,
when the shift dial 34 is turned at least two clicks in the first direction with the P-stage currently selected, the main PCB outputs a D-stage signal as the final gear stage signal (because the D-stage is located adjacent to the N-stage in the first direction), and
when the shift dial is turned at least two clicks in the second direction with the P-stage currently selected, the main PCB outputs an R-stage signal as the final gear stage signal (because the R-stage is located adjacent to the N-state in the second direction).

Response to Arguments
Applicant's arguments filed on 10/18/2021 have been fully considered but they are not persuasive.
In Applicant’s 10/18/2021 remarks, “Applicant assumes that the subject matter of claims 13-17 is allowable over any cited arts.”  This assumption is incorrect.  The Office did not reject previously-presented Claim 13 over cited art because previously-presented Claim 13 depended from a claim that no longer existed, because it was cancelled.  Accordingly, the metes and bounds of previously-presented Claim 13 were so unclear so as to prevent a search of Claim 13.  In any event, Claim 13, as currently amended, is not allowable over the prior art cited in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDELL J KRUG whose telephone number is (313)446-6577.  The examiner can normally be reached on Mon-Fri: 9:00-14:30 AZ time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDELL J KRUG/Primary Examiner, Art Unit 3658